Case 1:21-cv-00348-UNA Document1 Filed 03/08/21 Page 1 of 8 PagelD #: 1

(Del. Rev. 11/14) Pro Se General Complaint Form

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

Cen cH an Wweabear

 

 

(In the space above enter the full name(s) of the plaintiff(s).)

@1e340
Civ. Action No.
(To be assigned by Clerk’s

| Office)
Done lek Truong

~against-

 

 

 

 

- oo
COMPLAINT = 25
x 3A
(Pro Se) B SS.
' Da =
Jury Demand? oo Pn
biYes = ae
(In the space above enter the full name(s) of the defendant(s). LJ No oo Ss
If you cannot fit the names of all of the defendants in the

 

space provided, please write “see attached” in the space
above and attach an additional sheet of paper with the full list
of names. The names listed in the above caption must be

identical to those contained in Section I. Do not include
addresses here.)

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not

contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the

last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

If this is an employment discrimination claim or social security claim, please use a different
form.

 

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

Pagelof8

 
Case 1:21-cv-00348-UNA Document1 Filed 03/08/21 Page 2 of 8 PagelD #: 2

(Del, Rev. 11/14) Pro Se General Complaint Form

I. PARTIES IN THIS COMPLAINT
Plaintiff

List your name, address and telephone number. If you are presently in custody, include your
identification number and the name and address of your current place of confinement. Do the
same for any additional plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff: WN I shenr Yo Con LA then 7)

Name (Last, Figst, Wa)

305 Ch pe Ave.

 

 

 

Street Address
Mew Castle Chyont DE__ [4703
County, City State Zip Code
FO3- 55) ars,
Telephone Number E-mail Address (if available)

Defendant(s)

List all defendants. You should state the full name of the defendants, even if that defendant is a
government agency, an organization, a corporation, or an individual. Include the address where
each defendant can be served. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. Attach additional sheets of paper as necessary.

Trump Donal
Defendant 1: PUM) | ONE LC
Name (Last, Hirst)

 

Street Address

Balm Bach FE

County, City State Zip Code
Defendant 2:

 

Name (Last, First)

 

Street Address

 

County, City State Zip Code

Page 2 of 8

 
Case 1:21-cv-00348-UNA Document1 Filed 03/08/21 Page 3 of 8 PagelD #: 3

(Del. Rev. 11/14) Pro Se General Complaint Form

Defendant(s) Continued

Defendant 3:

 

Name (Last, First)

 

Street Address

 

County, City State Zip Code

Defendant 4:

 

Name (Last, First)

 

Street Address

 

County, City State Zip Code

I. BASIS FOR JURISDICTION

Check the option that best describes the basis for jurisdiction in your case:

C1 U.S. Government Defendant: United States or a federal official or agency is a defendant.

C1 Diversity of Citizenship: A matter between individual or corporate citizens of different states
and the amount in controversy exceeds $75,000.

C Federal Question: Claim arises under the Constitution, laws or treaties of the United States.

If you chose “Federal Question”, state which of your federal constitutional or federal statutory
rights have been violated.

 

 

 

 

Page 3 of 8

 
Case 1:21-cv-00348-UNA Document1 Filed 03/08/21 Page 4 of 8 PagelD #: 4

(Del. Rev. 11/14) Pro Se General Complaint Form

Il WENUE

This court can hear cases arising out of the Counties of New Castle, Kent, and Sussex in the
State of Delaware.

Under 28 U.S.C § 1391, this is the right court to file your lawsuit if: (1) All defendants live in
this state AND at least one of the defendants lives in this district; OR (2) A substantial part of the
events you are suing about happened in this district; OR (3) A substantial part of the property
that you are suing about is located in this district; OR (4) You are suing the U.S. government or
a federal agency or official in their official capacities and you live in this district. Explain why
this district court is the proper location to file your lawsuit.

Venue is appropriate in this Court because:
i

Event applies fo His stote

 

 

 

 

IV. STATEMENT OF CLAIM

 

Place(s) of DD E
occurrence: of

—/ | ey _ i ,
Date(s) of occurrence: J AN 2.060 Pesce fo

 

State here briefly the FACTS that support your case. Describe how each defendant was
personally involved in the alleged wrongful actions.

FACTS: .
Libel due To Simm eek theak a Wes
gatas fe Nun for ressclee in 2OZO ancl _Nen

 

 

 

happened to J \ A 20 24 Lad ta $s ? eg Cn A ticetied
you?

 

 

 

 

 

 

Page 4of 8

 
Case 1:21-cv-00348-UNA Document1 Filed 03/08/21 Page 5 of 8 PagelD #: 5

(Del. Rev, 11/14) Pro Se General Complaint Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae anyone . s vol hose. Phe Was ef oe: U Ge arsed ok
involved? +h et t ae [

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 8

 
Case 1:21-cv-00348-UNA Document1 Filed 03/08/21 Page 6 of 8 PagelD #: 6

(Del. Rev, 11/14) Pro Se General Complaint Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who aid Henn camer Ln hia ide. ha-

what?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 8

 
Case 1:21-cv-00348-UNA Document1 Filed 03/08/21 Page 7 of 8 PagelD #: 7

(Del. Rev, 11/14) Pro Se General Complaint Form

V. INJURIES

If you sustained injuries related to the events alleged above, describe them here.

 

 

 

 

 

 

 

 

 

 

VI. RELIEF

The relief I want the court to order is:
1 ~=Money damages in the amount of: $

fl = Other (explain):

The hivetlr foleb To all invelveel

 

 

 

 

 

 

 

 

 

Page 7 of 8

 
Case 1:21-cv-00348-UNA Document1 Filed 03/08/21 Page 8 of 8 PagelD #: 8

(Del. Rev. 11/14) Pro Se General Complaint Form

VIL. CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation,
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; and (3) complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.

a Jeg |e ML

Dated/ | Plain#ifs Signature

VWesherry / Joneth en .

Printed Name (Last, First, MD)

205 ani Auer. Chey muen l De /4 72s

 

 

 

Address ] City State Zip Code
703-531- T2GL

03-5
Telephone Number E-mail Address (if available)

List the same information for any additional plaintiffs named. Attach additional sheets of paper
as necessary.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

Page 8 of 8

 
